In an action by a corporate insurance broker to recover damages for tortious interference with its customers by the defendant, Alfred B. Terry, its former employee, in that he allegedly diverted such customers to his own account, in which action said defendant interposed six counterclaims to recover damages for the alleged defamation of his character, by the corporate plaintiff and its president, Douglas C. Snyder, the said corporate plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County, entered September 24, 1964, as denied its motion to dismiss the said counterclaims for failure to state a cause of action (CPLR 3211, subd. [a], par. 7). Order, insofar as appealed from, affirmed, without costs (cf. Imperatrice v. Imperatrice, 298 N. Y. 549). Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.